Duffel, J.
This is a redhibitory action; and the defendant, Bullard, and the intervenor, Foster, are appellants from the judgment of the District Court.
The evidence shows conclusively that the disease which caused the death of the slave nine days after the date of the sale, pneumonia, had manifested itself two days after the sale; thus creating the legal presumption that the germ of the malady was in the system before the transfer. C. C. 2508.
This presumption would necessarily give way to direct evidence, or to opposite presumptions of a controlling character; but the defence has failed to make out anything more than a speculative and possible case. The speculative opinion of the witness, a physician, who never saw the slave, as to the sudden appearance of the disease in most cases, and as to the probable effect of the atmosphere, coupled with the apparent good health of the slave on the day of the sale, were insuffi-. cient to destroy the legal presumption created by the above .Article of.ihe Code. Landry v. Peterson, 4 An. 96; Kock & McCall v. Slatter, 5 An. 739; Dohan v. Wilson, 14 An. 353; State v. Bailey, 4 An. 376; Dupré v. Desmaret, 5 An. 591 Roca v. Slawson, 5 An. 708.
The issue raised by the intervenor, who was in possession of the three slaves attached in this suit, is, that those slaves'were purchased in the State of Georgia, by and in the name of the defendant, Bullard, a citizen of Georgia, with funds' raised in Georgia, on the faith of a letter of credit executed by the intervenor, with the understanding that the slaves should, when brought, be consigned to him for sale on commission in New Orleans, and the net proceeds applied to the payment of the bills of exchange drawn on said letter of- credit; that he held those slaves under said agreement which had been entered into in the State of Georgia, and that slaves being chattels under the laws of that State, he had a lien on them which attaches in this State. .
Privileges are stricti juris, and can only exist by ah express law creating them. C. C. 3152. Shaw & Co. v. Grant et al., 13 An. 52.
*108Persons who have advanced money towards the purchase of slaves, or consignees and commission agents who have furnished funds for a like object, acquire no privilege thereby under the Article 3214 of the Oivil Code as amended; nor do such advances, per se, create any privilege on slaves under our existing laws. Cochran & Co. v. Walker et al., 10 An. 431.
It is perfectly immaterial whether, under the facts of this case, the intervenor could claim a privilege in the State of Georgia; for this court has, on more than one occasion, said that we are to look to the provisions of our own laws for the existence and enforcement of privileges. Lee v. His Creditors, 2 An. 600; Wickham v. Livingston et al., 11 An. 702; Swasey & Co. v. Steamer Montgomery, 12 An. 800.
Besides, the defendant and intervenor had themselves agreed that the slaves should be imported and sold in Louisiana, whence it follows that the law of the forum must rule. O. 0.10.
Judgment affirmed, with costs.